                          United States District Court
                                    for the
                          Southern District of Florida

Jackson Raul Hernandez Navarro,        )
Petitioner,                            )
                                       )
v.                                     )
                                         Civil Action No. 18-cv-61956-Civ-Scola
                                       )
Juan Agudelo, Jim Martin, Thomas
Homan, Kirsten M. Nielson,
Jefferson B. Sessions, Respondents.

                            Order Dismissing Case
       On August 21, 2018, the Petitioner, Jackson Raul Hernandez Navarro
(“Navarro”), filed this action seeking a writ of habeas corpus under 28 U.S.C. §
2241 (the “Petition,” ECF No. 1). Navarro is a citizen of El Salvador who entered
the United States by foot on June 15, 2018, when he was 17 years old. (Id. at
¶¶ 1, 5, 27.) He was taken into of the custody of the United States Department
of Health and Human Services Office of Refugee Resettlement until his
eighteenth birthday, at which point he was transferred to the Broward
Transitional Center under the supervision of the United States Immigration
and Customs Enforcement (“ICE”). (Id. at ¶¶ 6, 7.)
       The Petition requests the Court to “remedy [Navarro’s] continued
unlawful detention by Respondents” at the Broward Transitional Center. (Id. at
1.) Specifically, Navarro asserts two counts under the Administrative Procedure
Act, 5 U.S.C. § 706, and a claim for violations of his Fifth Amendment due
process rights. (ECF No. 1 at ¶¶ 46-69.) The Petition seeks Navarro’s release
from custody pending final resolution of this case, and an order requiring ICE
to comply in 8 U.S.C. §1232(c)(2)(B) by making Navarro eligible to participate in
non-detention programs and considering placing Navarro in the “least
restrictive” detention setting available. (ECF No. 1 at pp. 16-17.)
       On August 22, 2018, Magistrate Judge Lurana Snow ordered the
Respondents to file an expedited response to the Petition. (ECF No. 4.) The
Respondents responded on September 4, 2018, notifying the Court that
Navarro was released from ICE custody on August 15, 2018, six days before he
filed the instant Petition. (ECF No. 8.) The Order of Release on Recognizance
attached to the response indicates that Navarro’s “release [was] contingent
upon [his] enrollment and successful participation in an Alternatives to
Detention (ATD) program.” (ECF No. 8-1 at 4.) Thus, the Respondents request
the Court to dismiss the Petition as moot. (Id.) Over a month has passed, and
the Petitioner has not responded or otherwise opposed this suggestion of
mootness.
        “Article III of the Constitution limits the jurisdiction of the federal courts
to the consideration of ‘Cases’ and ‘Controversies.’” Al Najjar v. Ashcroft, 273
F.3d 1330, 1335 (11th Cir. 2001). “The doctrine of mootness derives directly
from the case-or-controversy limitation,” and a “case is moot when it no longer
presents a live controversy with respect to which the court can give meaningful
relief.” Troiano v. Supervisor of Elections in Palm Beach Cty., Fla., 382 F.3d
1276, 1282 (11th Cir. 2004) (quoting Al Najjar, 273 F.3d at 1335-36). Mootness
is described as the doctrine of standing set in time, Friends of Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 190 (2000), and federal courts
have a continuing obligation to ensure that “events occurring subsequent to
the filing of a lawsuit” do not render the claims before it moot. Id. at 1282
(noting that “[a]ny decision on the merits of a moot case or issue would be an
impermissible advisory opinion”). Yet, where events occurring prior to the
initiation of a lawsuit deprive a court of the ability to afford meaningful relief, a
live case and controversy failed to exist at the time of filing and the plaintiff
lacked Article III standing to bring its claims in the first instance. Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 109 (1998).
        While the Respondents are correct that no jurisdiction exists in this case,
the Court dismisses this case on standing grounds, not mootness. At the time
of filing, the Respondents had already released Navarro on his own
recognizance, meaning he was no longer detained, thus depriving him of a
cognizable future injury. Further, the Court finds that the requested
injunctions would not provide Navarro meaningful relief in light of his release
and enrollment in an alternatives to detention program.
        Accordingly, the Court dismisses this case without prejudice for lack of
jurisdiction. Steel Co., 523 U.S. at 109-10. The Clerk is directed to close this
case. All pending motions, if any, are denied as moot.
        Done and ordered in chambers, in Miami, Florida on October 9, 2018.



                                              Robert N. Scola, Jr.
                                              United States District Judge
